DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the follower positioned pivotally on the spindle shaft, as claimed in claim 1 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires the following:

    PNG
    media_image1.png
    901
    1428
    media_image1.png
    Greyscale

At the instant, the limitations are indefinite.
First, the claim requires that the follower is positioned pivotally on the spindle shaft. At the instant, it is unclear how since the spindle shaft (3) is inside the driver (7). As shown in the drawings, the follower (4) appears to be actually positioned pivotally on the driver. Correction is required.

Second, the claim requires that the force transmission linkage comprises a spring. At the instant, a spring is not a link; so how the force transmission linkage, which requires links, can comprise a spring? The spring is not part of the linkage. The linkage is operatively connected to a pin (16) that supports the spring. When the linkage disengages the pin, the spring then allows the withdrawn of the bolt. 


Claim 11 requires the following:

    PNG
    media_image2.png
    81
    638
    media_image2.png
    Greyscale

At the instant, it is unclear what these elements interacts with the invention claimed in claim 1 (see above with respect to the spring and function). Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015010670 to Bartholdi (Bartholdi 670) in view of US Pat No 6,798,646 to Raatikainen and US Pat No 4,589,691 to Foshee et al (Foshee).

    PNG
    media_image3.png
    765
    1126
    media_image3.png
    Greyscale

Bartholdi 670 discloses a lock body that comprises a body (1); a bolt (3); a spindle shaft (29) configured to be connected to a handle (not shown); a driver (27) positioned on the spindle; a follower (31) connectable with the driver; and a force transmission linkage (33, 35) configured to transfer a turning force applied to the spindle shaft of the handle through the follower to the bolt (2) to move it linearly inside the lock body, forming a force transmission connection from the spindle shaft of the handle to the bolt. The linkage comprises a lever (35) and a rocker lever (43).
The lock body further comprises a biased spring (11) configured to bias the bolt inside the body (from fig 2 toward fig 3).the spring is located between the follower and linkage and inside a bore on the bolt against a pin.



    PNG
    media_image4.png
    526
    777
    media_image4.png
    Greyscale

Raatikainen teaches that it is well known in the art to provide a follower (4) and a driver (13, 14) as separate members positioned on a spindle shaft (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the follower and driver described by Bartholdi as separate members, as taught by Raatikainen, in order to provide freedom of movement to the elements while connected to the spindle shaft.
Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art. 



    PNG
    media_image5.png
    437
    487
    media_image5.png
    Greyscale

Foshee teaches that it is well known in the art to provide a limiter part (44) for limiting movement of a bolt (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Bartholdi with a limiter part, as taught by Foshee, in order to control traveling of the bolt.



Allowable Subject Matter
Claims 4 and 11, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-9 will also be allowed since the claims depend from claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 21, 2021